Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Response to Amendment
The amendment filed April 23, 2021 has been entered.  Claim 1 has been entered.  Claims 2-5 are canceled.  Currently, claims 1, 6-24 are pending for examination.

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. Applicant argues the rejection of claim 1, emphasizing that the cited references do not identify the specific problem solved by the applicant, nor do the cited references show the specific solution arrived at by the applicant.  Additionally, arguments are presented stating the cited references do not show the relationship of the claimed elements, so the aspects of the claimed relationship are not shown in the possible solutions identified in the cited references (page 11).  Applicant argues impermissible hindsight (page 12) and that the references teach away from the proposed combination (page 12).
Specifically, the applicant argues that the prior art does not disclose “wherein the first and second distal channel distal ends extends a distance into the first conductor tip”. Sutherland et al. (US PG Pub 2015/0005768) does not teach this limitation as the primary art, but Spitzer (US PG Pub 2003/0139743) teaches in Figures 1 and 3 of a channel 34 machined and extending longitudinally along each first and second forceps arm into the working region 17 of the distal tip 16.   The rejection provides the motivation to modify Sutherland et al. with the teachings of Spitzer (“in order to assure the delivery of the irrigation fluid onto the distal tip and the cautery site ([0024])”).  In addition to the rationale provided in the Office action, additional rationales would apply, such as undue experimentation, especially since the specification has not demonstrated that the ranges have any specific criticality to the invention (“Illustratively, a portion of distal channel 180 may extend a distance in a range of 0.001 to 0.135 inches into conductor tip 110, e.g., distal channel distal end 181 may extend a distance of 0.1 inches into conductor tip 110. In one or more embodiments, a portion of distal channel 180 may extend into conductor tip 110 a distance of less than 0.001 inches or greater than 0.135 inches.” [0016]).
Applicant further argues other elements in the claims, such as “a first and second coating of an electrical insulator material over at least a portion of the first and second forceps arm”; “the first and second fluid transport tube disposed within the first and second proximal channel and the first and second distal channel”; “an irrigation tubing having an irrigation tubing distal end and an irrigation tubing proximal end, the irrigation tubing configured to contain an irrigation fluid; wherein the irrigation fluid multiplexer is configured to increase an amount of the irrigation fluid directed into the first transport tube in response to an increase in a temperature of the first conductor tip, the irrigation fluid multiplexer partially disposed within the irrigation tubing distal end”; “an irrigation supply adapter configured to interface with an irrigation supply system”; “a surface conductor tip has a roughness average in a range of 25.0 to 150.0 nanometers”; and “a bipolar cord, and an electrosurgical generator adapter of the bipolar cord”.  
These limitations either are not currently recited in the claims, or are taught by cited references in the Office action (Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866).
Regarding claims 1 and 16, Sutherland et al. discloses an instrument comprising: a first forceps arm 17 having a first forceps arm distal end and a first forceps arm proximal end (fig. 1); a first forceps arm grip 14a of the first forceps arm having a first forceps arm grip distal end and a first forceps arm grip proximal end wherein the first forceps arm grip distal end is disposed between the first forceps arm distal end and the first forceps arm proximal end and wherein the first forceps arm grip proximal end is disposed between the first forceps arm distal end and the first forceps arm proximal end (fig. 1); a first conductor tip 13 of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end (“bipolar forceps tips” [0087]); a first proximal channel of the first forceps arm having a first proximal channel distal end and a first proximal channel proximal end ([0117]); a first distal channel of the first forceps arm having a first distal channel distal end and a first distal channel proximal end wherein the first distal channel proximal end is adjacent to the first proximal channel distal end (“irrigating fluid though a duct 11 to be carried though channel (not shown) in one or both prongs to the tips” [0117]); a first fluid transport tube 12 ([0086]) having a first fluid transport tube distal end and a first fluid transport tube proximal end wherein the first fluid transport tube distal end is adjacent to the first distal channel distal end (fig. 1); a first input conductor housing 1 ([0075]) of the first forceps arm (fig. 1); a second forceps arm having all of the limitations as described with the first forceps arm (fig. 1; [0087], [0117]); an irrigation fluid multiplexer 3 configured to control a flow of an irrigation fluid wherein the first fluid transport tube proximal end is disposed within the irrigation fluid multiplexer and wherein the second fluid transport tube proximal end is disposed within the irrigation fluid multiplexer ([0117]); and an input conductor isolation mechanism 21 ([0095]) configured to electrically isolate the first input conductor housing of the first forceps arm and the second input conductor housing of the second 
Sutherland et al. does not expressly disclose wherein the first and second distal channel distal end extends a first and second distance into the first and second conductor tip, respectively.  Spitzer teaches an instrument comprising a first and second forceps arm 12 (fig. 1), a first and second conductor tip 16 of the first and second forceps arm, and a channel 34 machined and extending longitudinally along each arm into the working region 17 of the distal tip 16 (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to extend the channel such that the distal end extends into the conductor tip as taught by Spitzer in order to assure the delivery of the irrigation fluid onto the distal tip and the cautery site ([0024]).  Furthermore, it would have been obvious to one in the art to try extending the channel such that the distal end extends into the conductor tip as it appears to be a matter of design choice (see para. [0016] of the published application), and such a modification involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.
Sutherland et al. does not expressly disclose a first and second coating of an electrical insulator material over at least a portion of the first and second forceps arm, respectively.  Kirwan, Jr. teaches an instrument comprising forceps arms with a first coating of an electrical insulator material 34 ([0016]) over at least a portion of the first forceps arm (fig. 4) and a second coating of an electrical insulator material 34 over at least a portion of the second forceps arm (fig. 4).  It would have been obvious to one 
Sutherland et al. discloses temperature sensors ([0107]) and delivering an amount of irrigation fluid controlled by the irrigation fluid multiplexer 3 when a temperature threshold is exceeded ([0117]) but does not expressly disclose wherein the irrigation fluid multiplexer is configured to increase an amount of the irrigation fluid directed into the first fluid transport tube in response to an increase in a temperature of the first conductor tip.  Stringham et al. teaches a surgical instrument where the control system monitors the instrument temperature and adjusts the coolant flow accordingly.  The control system causes a greater volume of coolant to flow when the instrument is actively used and less when the instrument is cooling down or in a state of less active use ([0177]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to incorporate the control method of increasing the fluid flow in response to an 
Regarding claims 6-11, Sutherland et al. does not go into details regarding the first fluid transport tube’s material being polymide.  Kirwan, Jr. teaches the tube may be of a plastic material among others ([0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select polymide as the first fluid transport tube’s material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Sutherland et al. does not go into details regarding the material properties, specifically thermal conductivity, tensile strength, modulus of elasticity, inner or outer diameter.  These material properties appear to be associated with the selected material and the inner and outer diameter ranges appear to be selected as an arbitrary value.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sutherland et al. to select the particular ranges of these components since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claims 12-14, Sutherland et al. does not expressly disclose an irrigation tubing having an irrigation tubing distal end and an irrigation tubing proximal end, the irrigation tubing configured to contain the irrigation fluid; the irrigation fluid multiplexer is partially disposed within the irrigation tubing distal end; an irrigation supply adaptor configured to interface with an irrigation supply system, the irrigation supply adaptor at least partially disposed within the irrigation tubing proximal end.  Stringham et al. teaches irrigation tubing between an irrigation supply system 750 and an irrigation fluid multiplexer 730 where the irrigation fluid multiplexer is disposed within the irrigation tubing distal end 
Regarding claim 17, Sutherland et al. does not expressly disclose the irrigation fluid is configured to prevent tissue from sticking to the first conductor tip.  Kirwin, Jr. teaches the irrigation fluid is configured to prevent tissue from sticking to the first conductor tip ([0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. such that the irrigation fluid would also have the intended use of preventing tissue from sticking to the conductor tip as taught by Kirwin, Jr. in order to help assist in surgical procedures.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866) as applied to claims 1, 6-14, 16 and 17 above, and further in view of Hanlon et al. (US PG Pub 2014/0194870).
Regarding claim 15, Sutherland et al. does not expressly disclose a bipolar cord; and an electrosurgical generator adapter of the bipolar cord.  Hanlon et al. teaches electrosurgical forceps comprising an electrical adapter 52 of a bipolar cord 16 ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to include the electrical adapter and bipolar cord as taught by Hanlon et al. in order to enable the functioning of the electrosurgical forceps in their intended use.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866) as applied to claims 1, 6-14, 16 and 17 above, and further in view of Francischelli et al. (US PG Pub 2006/0041254).
Regarding claims 18, Sutherland et al. does not expressly disclose the irrigation fluid is configured to increase an electrical conductance through the first conductor tip and a tissue.  Francischelli et al. teaches irrigation fluid may be conductive to provide irrigated RF electrodes ([0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to use conductive irrigation fluid as taught by Francischelli et al. in order to provide an additional use to the fluid as assisting in ablation.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866) as applied to claims 1, 6-14, 16 and 17 above, and further in view of Asahara et al. (US PG Pub 2006/0276785).
Regarding claims 19-20, Sutherland et al. does not disclose a surface of the first conductor tip has a roughness average in a range of 25.0 to 150.0 nanometers with a root mean square average between height deviations over a total surface of the first conductor tip in a range of 30.0 to 150.0 nanometers.  Asahara et al. teaches bipolar forceps having a surface roughness ranging from 0.03 µm to 0.30 µm ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to try to include a conductor tip roughness average in a range of 25.0 - 150.0 nanometers and a root mean square average between height deviations over a total surface of the first conductor tip in a range of 30.0 to 150.0 nanometers as taught by Asahara et al. since such a modification involves only routine skill in the art and such a modification .

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866) as applied to claims 1, 6-14, 16 and 17 above, and further in view of Hanlon et al. (US PG Pub 2008/0200914).
Regarding claims 21-23, Sutherland et al. does not expressly disclose the first forceps arm is manufactured from aluminum, aluminum alloy or stainless steel.  Hanlon et al. teaches that it is well known in the art to manufacture forceps from aluminum, aluminum alloy or stainless steel ([0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland et al. to try manufacturing the first forceps arm from aluminum, aluminum alloy or stainless steel as taught by Hanlon et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, such a modification involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US PG Pub 2015/0005768) in view of Spitzer (US PG Pub 2003/0139743), Kirwan, Jr. (US PG Pub 2003/0181909) and Stringham et al. (US PG Pub 2013/0023866) as applied to claims 1, 6-14, 16 and 17 above, and further in view of Toybin et al. (US Pat 6,106,542).
Regarding claim 24, Sutherland et al. does not expressly disclose the first forceps arm is manufactured from graphite.  Toybin et al. teaches that it is well known in the art to manufacture 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERICA S LEE/Primary Examiner, Art Unit 3792